13-1941
     Mariani v. Colvin



                            UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
                                            
                                   SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1. 
     WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH 
     THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX 
     OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY 
     ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY 
     OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                 
 1                 At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square, in the City of New York, on the 12th day of May, two thousand fourteen. 
 4    
 5   PRESENT: JOHN M. WALKER, JR., 
 6                            DENNY CHIN,  
 7                            CHRISTOPHER F. DRONEY, 
 8                                                         Circuit Judges.   
 9   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10                  
11   MICHAEL MARIANI, 
12                  
13                                                  Plaintiff‐Appellant, 
14                                                   
15                                                     v.                       No. 13‐1941 
16                                                                               
17   CAROLYN W. COLVIN, COMMISSIONER SOCIAL 
18   SECURITY ADMINISTRATION, 
19                  
20                                                  Defendant‐Appellee. 
21                              
22   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
23                  

                                                    1
     13-1941
     Mariani v. Colvin

 1   APPEARING FOR APPELLANT:                CHRISTOPHER J. BOWES, ESQ., LAW OFFICE OF 
 2                                           CHRISTOPHER  BOWES, Shoreham, New 
 3                                           York. 
 4                            
 5   APPEARING FOR APPELLEE:                 NATALIE N. KUEHLER, (John E. Gura, Jr. and 
 6                                           Emily E. Daughtry, on the brief) Assistant 
 7                                           United States Attorneys for Preet Bharara, 
 8                                           United States Attorney for the Southern 
 9                                           District of New York, New York, New 
10                                           York.
11            

12           Appeal from a judgment of the United States District Court for the 

13   Southern District of New York (Hellerstein, J.). 

14           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

15   ADJUDGED, AND DECREED that the judgment of the district court is 

16   VACATED and REMANDED with instructions. 

17           Plaintiff‐appellant Michael Mariani appeals from the district court’s 

18   judgment entered March 22, 2013, upholding the Commissioner of Social 

19   Security’s (the “Commissioner”) denial of disability benefits under the Social 

20   Security Act (“SSA”).  The judgment was based on the district court’s order 

21   granting judgment on the pleadings in favor of defendant‐appellee 

22   Commissioner.  Mariani v. Astrue, No. 12 Civ. 1282 (S.D.N.Y. March 22, 2013).  




                                               2
     13-1941
     Mariani v. Colvin

 1   We assume the parties’ familiarity with the underlying facts and procedural 

 2   history of the case, as well as the issues presented for review. 

 3           “[W]e conduct a plenary review of the administrative record to determine 

 4   if there is substantial evidence, considering the record as a whole, to support the 

 5   Commissioner’s decision and if the correct legal standards have been applied.”  

 6   Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008) (internal quotation marks 

 7   omitted).  “Substantial evidence means more than a mere scintilla.  It means such 

 8   relevant evidence as a reasonable mind might accept as adequate to support a 

 9   conclusion.”  Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (internal quotation 

10   marks omitted).   

11           Under the SSA, “disability” means an “inability to engage in any 

12   substantial gainful activity by reason of any medically determinable physical or 

13   mental impairment . . . which has lasted or can be expected to last for a 

14   continuous period of not less than 12 months.”  42 U.S.C. § 423(d)(1)(A).  “The 

15   impairment must be of ‘such severity that [the claimant] is not only unable to do 

16   his previous work but cannot, considering his age, education, and work 

17   experience, engage in any other kind of substantial gainful work which exists in 


                                               3
     13-1941
     Mariani v. Colvin

 1   the national economy.’”  Shaw v. Chater, 221 F.3d 126, 131‐32 (2d Cir. 2000) 

 2   (quoting 42 U.S.C. § 423(d)(2)(A)).  “Pursuant to regulations promulgated by the 

 3   Commissioner, a five‐step sequential evaluation process is used to determine 

 4   whether the claimant’s condition meets the Act’s definition of disability.”  

 5   Burgess, 537 F.3d at 120 (citing 20 C.F.R. § 404.1520).  

 6                       [I]f  the  Commissioner  determines  (1)  that  the  claimant 
 7                       is not working, (2) that he has a severe impairment, (3) 
 8                       that  the  impairment  is  not  one  that  conclusively 
 9                       requires  a  determination  of  disability,  and  (4)  that  the 
10                       claimant is not capable of continuing in his prior type of 
11                       work,  the  Commissioner  must  find  him  disabled  if  (5) 
12                       there is not another type of work the claimant can do. 
13                        

14   Draegert v. Barnhart, 311 F.3d 468, 472 (2d Cir. 2002) (internal quotation marks 

15   omitted). 

16           “‘Once a disability claimant proves that his severe impairment prevents 

17   him from performing his past work [i.e., at step four], the [Commissioner] then 

18   has the burden of proving that the claimant still retains a residual functional 

19   capacity to perform alternative substantial gainful work which exists in the 

20   national economy.’”  Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (alteration in 




                                                        4
     13-1941
     Mariani v. Colvin

 1   original) (quoting Bapp v. Bowen, 802 F.2d 601, 604 (2d Cir. 1986)); see also Perez v. 

 2   Chater, 77 F.3d 41, 46 (2d Cir. 1996) (“If the claimant satisfies her burden of 

 3   proving the requirements in the first four steps, the burden then shifts to the 

 4   [Commissioner] to prove in the fifth step that the claimant is capable of 

 5   working.”); Aubeuf v. Schweiker, 649 F.2d 107, 112 (2d Cir. 1981) (“When the 

 6   claimant has established that his impairment prevents him from returning to his 

 7   previous employment, ‘the burden shifts to the [Commissioner], who must 

 8   produce evidence to show the existence of alternative substantial gainful work 

 9   which exists in the national economy and which the claimant could perform, 

10   considering not only his physical capability, but as well his age, his education, 

11   his experience and his training.’” (quoting Parker v. Harris, 626 F.2d 225, 231 (2d 

12   Cir. 1980))). 

13           At step five, the Administrative Law Judge (“ALJ”) found that Mariani 

14   retained a residual functional capacity (“RFC”) to “perform fine 

15   manipulation/fingering 50% of the time with his dominant right upper extremity 

16   during a typical work day.”  The appellant contends that this finding and the 

17   decision that he could perform certain sedentary occupations, and thus was not 


                                                5
     13-1941
     Mariani v. Colvin

 1   disabled under the Social Security Act, were not supported by substantial 

 2   evidence.  We agree because the record provides no evidence for the ALJ’s 

 3   specific finding that Mariani could use his dominant right hand for fifty percent 

 4   of the workday.  We therefore remand to the ALJ for further factfinding as to the 

 5   extent of Mariani’s hand impairment and whether there are jobs in the economy 

 6   he can perform with that degree of impairment. 

 7           Mariani argues that the ALJ should have given controlling weight to his 

 8   treating physician’s opinion that he had “no use” of his right hand.  A treating 

 9   physician’s opinion need not be given controlling weight where it is not well‐

10   supported or is not consistent with the opinions of other medical experts that are 

11   sufficiently substantial evidence to undermine the opinion of the treating 

12   physician.  See Burgess, 537 F.3d at 128.  Having found there was substantial 

13   evidence that was inconsistent with Mariani’s treating physician’s opinion, the 

14   ALJ did not err in declining to give his opinion controlling weight. However, the 

15   ALJ was not then permitted to “arbitrarily substitute his own judgment for 

16   competent medical opinion.”  McBrayer v. Sec’y of Health & Human Servs., 712 

17   F.2d 795, 799 (2d Cir. 1983); see id. (“[W]hile an administrative law judge is free to 


                                               6
     13-1941
     Mariani v. Colvin

 1   resolve issues of credibility as to lay testimony or to choose between properly 

 2   submitted medical opinions, he is not free to set his own expertise against that of 

 3   a physician who testified before him.” (internal quotation marks omitted)); 

 4   Balsamo v. Chater, 142 F.3d 75, 80‐81 (2d Cir. 1998).  

 5           The Commissioner cannot satisfy its burden of proof at Step Five without 

 6   relying on affirmative evidence demonstrating the claimant’s residual functional 

 7   capacity to perform work that exists in significant numbers in the national 

 8   economy.  See Rosa, 168 F.3d at 80‐81 (concluding that “the ALJ mistakenly 

 9   permitted the Commissioner to satisfy its burden of proof without requiring 

10   affirmative evidence demonstrating [claimant’s] residual functional capacity to 

11   meet the demands of sedentary work”); see also Carroll v. Secʹy of Health & Human 

12   Servs., 705 F.2d 638, 643 (2d Cir. 1983) (“The Secretary, who had the burden on 

13   this issue, failed to introduce any medical or other evidence . . . that [claimant] 

14   could hold a sedentary job.”).  Rejecting the treating physician’s conclusion that 

15   Mariani could not use his hand at all, the ALJ found that he could use his hand 

16   fifty percent of the time.  There is no evidence in the record for this alternative 

17   conclusion. Admittedly, the evidence of the severity of Mariani’s hand 


                                                7
     13-1941
     Mariani v. Colvin

 1   impairment is inconsistent, ranging from total loss of function to the consulting 

 2   physician’s conclusion that Mariani’s hand and finger dexterity were “intact.”  

 3   Medical evidence at both ends of the spectrum, however, is not substantial 

 4   evidence for a finding that the extent of the disability is fifty percent capacity.  Cf. 

 5   Ferraris v. Heckler, 728 F.2d 582, 586‐87 (2d Cir. 1984) (holding that where there 

 6   was no consensus among physicians’ opinions, the ALJ should have set forth 

 7   specific findings of exactly what the claimant could do, “especially with 

 8   reference to his ability to sit and for how long”).  Nor does any other evidence in 

 9   the administrative record provide substantial evidence for the ALJ’s fifty percent 

10   finding.1 

11           The ALJ did not have substantial evidence justifying the decision that 

12   Mariani retained the residual functional capacity to perform work that required 

13   use of his hand fifty percent of the time.  Moreover, such a conclusion constitutes 

     1 In addition to the opinions of Mariani’s treating physician and the consulting physician, the 
     record includes: (1) Dr. Walia’s diagnosis that the appellant “clearly has complex regional pain 
     syndrome [‘CRPS’] involving his right hand that seems to be spreading to involve lower 
     forearm now”; (2) an electromygram [“EMG”] that showed that Mariani suffered from very 
     mild right median mononeuropathy at the wrist; (3) Dr. Rudnick’s findings in 2008 that Mariani 
     suffered from a “slight decrease sensation” in the fourth and fifth digit of his right hand as well 
     as “decreased range of motion right wrist secondary to pain” and “decreased grip right hand”; 
     (4) Dr. Arcuri’s determination that Mariani’s sensation and reflexes for his upper extremities 
     were intact, and his motor strength and find motor skills were normal.  
       
                                                      8
     13-1941
     Mariani v. Colvin

 1   the arbitrary substitution by the ALJ of his judgment for physicians’ expertise. 

 2   See Balsamo, 142 F.3d at 81; McBrayer, 712 F.2d at 799. 

 3           The appellant’s own description of his limitation does not provide 

 4   substantial evidence for the ALJ’s fifty percent finding and the ALJ’s failure to 

 5   credit that testimony appears to have been based on a misreading of the 

 6   evidence.2  See Genier v. Astrue, 606 F.3d 46, 49‐50 (2d Cir. 2010) (per curiam) 

 7   (remanding to the ALJ “[b]ecause the ALJ’s adverse credibility finding, which 

 8   was crucial to his rejection of [the] claim, was based on a misreading of the 

 9   evidence”).  On remand, therefore, the ALJ’s assessment of Mariani’s credibility 

10   should be based on accurate depictions of the representations made by Mariani. 

11           Because there is not substantial evidence for the ALJ’s finding that Mariani 

12   had a RFC to perform fine manipulation/fingering fifty percent of the time with 

13   his dominant right upper extremity during a typical workday, we cannot uphold 

     2  Contrary to the ALJ’s findings that Mariani “had no problems going shopping in stores,” 
     Mariani indicated that he did not shop independently and that he could only hold things with 
     his left hand.  Social Security Administration Administrative Record at 16, 229, Mariani v. 
     Astrue, No. 12 Civ. 1282 (S.D.N.Y. March 22, 2013).  While the ALJ found that Mariani had 
     conceded that “he was still able . . . to prepare small meals, to perform light cleaning and to do 
     laundry,” Mariani indicated that he would “attempt to do daily household chores” and that he 
     needed help to do light cleaning and the laundry, and was unable to carry laundry baskets.  Id. 
     at 226‐28.  According to the appellant, preparing meals took three times as long as it used to 
     because he would drop things and had difficulty opening bottles or jars.  
      
                                                      9
     13-1941
     Mariani v. Colvin

 1   the ALJ’s decision to reject Mariani’s claim for disability benefits.  Further 

 2   findings would “plainly help to assure the proper disposition” of Mariani’s 

 3   claim; therefore, remand for further factfinding as to the extent of Mariani’s hand 

 4   impairment is the appropriate remedy. 3  Rosa, 168 F.3d at 82‐83. 

 5   Conclusion 

 6           For the reasons stated above, we vacate and remand to the district court 

 7   with instructions to remand the matter to the Commissioner so that it can further 

 8   develop the evidence as to the extent of Mariani’s right hand impairment and 

 9   whether there are jobs in the economy Mariani can perform with that degree of 

10   impairment.  In light of the need to remand for further factfinding, we express no 

11   opinion at this time as to whether the ALJ’s reliance on vocational expert 

12   testimony was in error. 

13                                                FOR THE COURT:                      
14                                                Catherine O’Hagan Wolfe, Clerk of Court 
15            
16    
17    


     3 Mariani contends that “reversal, with remand solely for the calculation of benefits is the 
     appropriate remedy in this case.”  This is not a case, however, where “remand for further 
     evidentiary proceedings would serve no purpose.”  Parker v. Harris, 626 F.2d 225, 235 (2d Cir. 
     1980).  Nor is delay alone a sufficient basis on which to remand solely for benefits. Bush v. 
     Shalala, 94 F.3d 40, 46 (2d Cir. 1996).  
                                                    10